                                                        IN      C'FFICE \
                                              USC.J i nlCr COURT E.D.N"
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                             bSr^0^^2Gi3
                                  -X           Kf >:•

JAMAL SALAAM BEY,                               gp.OOKLYfJ OPFIGl
          Petitioner,
                                           MEMORANDUM & ORDER
     -against-
                                           16-CV-7084 (KAM)
SUPERINTENDENT P. CHAPPIUS,
SUPERINTENDENT OF ELMIRA
CORRECTIONAL FACILITY,

          Respondent.

                                  X

KIYO A. MATSUMOTO, UNITED STATES DISTRICT JUDGE:

          On October 9, 2013, a jury of the Supreme Court of the

State of New York, Queens County {^""the trial court") found Jamal

Salaam Bey (''petitioner") guilty of second-degree robbery,

third-degree assault, and possession of stolen property in the

fifth-degree.    On December 16, 2013, the trial court imposed on

petitioner a twelve-year prison term for the robbery conviction,

to be served concurrently with two one-year terms for the

assault and possession of stolen property convictions, all to be

followed by a five-year term of post-release supervision.

Petitioner appealed his conviction to the Supreme Court of the

State of New York, Appellate Division, Second Judicial

Department (hereinafter, "Appellate Division").              The Appellate

Division affirmed his conviction.      Petitioner now seeks relief

from this court pursuant to 28 U.S.C. § 2254.
            In his petition, filed on December 19, 2016,

petitioner appears to raise three grounds for his requested

habeas relief.      First, he challenges the sufficiency of the

evidence supporting the ''physical injury" element of his assault

conviction.     {Pet. 8.)   Second, he alleges the prosecutor

improperly used his criminal history against him in arguing for

an enhanced sentence.       (Id. at 6.)    Third, and alternatively, he

alleges the prosecutor "made up a story" about petitioner's

criminal history, which constituted "malicious prosecution.

(Id. at 9.)     For the reasons set forth below, the court DENIES

the petition in its entirety.

                                BACKGROUND


            On February 10, 2013, Abdourahmane Hamidou, a store

security guard for a Trade Fair supermarket in Queens County,

New York, saw petitioner remove bars of soap from the store

shelves and put them into his pocket while monitoring the aisles

(Trial Transcript ("Tr.") 494, 704-705, 709-10, 734, 739-41,

744-46.)     Hamidou asked petitioner to return the items to the

shelves, to which petitioner responded "fuck you, motherfucker'

and started punching Hamidou's head.         (Tr. 499-504, 518-521,

558-560, 579-81, 710-14, 716-17, 731, 739, 741-45.)             As Hamidou

grabbed petitioner by the waist to keep him from leaving the


1     As respondent correctly notes, petitioner appears to have skipped the
space for "Ground Two" on the form 28 U.S.C. § 2254 petition he completed by
hand.   (See Pet. 6.)
store with the stolen goods, petitioner pulled Hamidou's hooded

sweatshirt over his head, thus obstructing his vision and the

use of his arms, continued punching Hamidou's head and body, and

then attempted to flee while bashing Hamidou's head into the

aisles and a candy machine near the supermarket exit.     (Tr. 499-

500, 503-504, 518-521, 558-560, 636-637, 639-643, 677-78, 713-

714, 716, 743-745.)   Farjana Sarker, a store manager, called the

police after witnessing petitioner repeatedly punch Hamidou in

the head and slam Hamidou's head into the candy machine.     (Tr.

633-34, 504-09, 536, 564, 569.)   After petitioner continued to

punch and drag Hamidou and attempted to break free for about

three to ten minutes, Hamidou, Mohammad Chaudry, another store

manager, and Useman, another guard, all tried to pull petitioner

back into the store to wait for the police.   {Tr. 716-718, 743-

744, 505-506, 562-644, 642-645, 649-650, 669-670, 678-680, 716-

18, 743-44.)   Hamidou fell to the ground in this struggle.    (Tr.

680.)   Chaudry and Hamidou made petitioner sit and wait until

the police arrived, even though petitioner refused.     (Tr. 646-
47, 719-20.)   Petitioner told Hamidou that he would be coming

back later for him.   (Tr. 664, 719-20.)

           As a result of petitioner's punches, Hamidou

experienced a laceration over his eye, substantial pain in his
head and eye, chest pain, dizziness; his whole body hurt, and

breathing was painful.   (Tr. 714-16, 755.)   After the
altercation, Hamidou felt unwell and bled from a cut over his

eye as a result of his head being smashed against the aisles and

the candy machine.    {Tr. 505, 510, 652-53, 713-14, 722-23.)

Hamidou's breathing was labored, and he held his chest after

petitioner was brought back into the store.      {Tr. 653, 713-714,

722-24.)   Barker recovered the soap, candy, and ice cream that

had.fallen out of petitioner's pockets.     (Tr. 533-34, 647-49,

660-62, 685, 599-602, 614.)

           Officers James Bing and Mohammad Rahman responded to

the incident. (Tr. 596, 778-780.)      Bing noticed Hamidou's

labored breathing.    (Tr. 598-99, 610-11, 780.)     He requested an

ambulance for Hamidou and Chaudry, whose thumb was lacerated in

the incident.    (Tr. 600, 610-11.)    Hamidou refused to go to the

hospital, and the responding emergency medical technicians

believed he had no medical insurance.      (Tr. 723-24.)

           Hamidou's dizziness persisted for three or four days;

he did not work the day following petitioner's robbery, and

worked only a half-day the day after that.      (Tr. 725.)   He also
had "real" chest pain for two or three days after the incident

and head pain for about two weeks.      (Tr. 722.)   Hamidou had a

visible mark from the cut above his eye for months following the

robbery.   (Tr. 723.)   He took Advil for two weeks after the
incident and used pain relief ointment for his body up until the

time of trial.    (Tr. 724.)   He was transferred to a maintenance


                                   4
work position in the store at his request because he no longer

wished to work as a security guard after the incident.      {Tr.

632, 702.)

             During the government's case-in-chief, several store

surveillance videos that depicted most of the robbery were

admitted into evidence and viewed by the jury.     Petitioner

submitted his medical records from Mount Sinai Hospital into

evidence which contained an emergency medical technician's

report.   (Tr. 791.)

             On October 9, 2013, the Queens County Grand Jury

charged petitioner with second-degree robbery, (N.Y. Penal Law §
160.10(2)(a)), third-degree assault, (id. § 120.00(1)), fifth-

degree possession of stolen property, (id. § 165.40), and

harassment.     (0pp. 1; Tr. 889-92.)   On December 16, 2013, after

a jury trial before the Honorable Deborah Modica in the Queens

County Supreme Court, petitioner was convicted of all counts

except the harassment count.     As petitioner was a second-felony
offender, the court imposed the following concurrent sentences:

a twelve-year determinate prison term on the robbery conviction
to be followed by five years of post-release supervision, and

two one-year terms each on the assault and possession of stolen
property counts.     (Sent. Tr. (^^S.") 28.)

             Petitioner appealed his conviction to the Appellate

Division.     He argued that (1) the proof of the injury element of
his assault conviction was legally insufficient, and the verdict

was against the weight of the evidence; and (2) the court abused

its discretion at sentencing when it denied counsel's request

for a mental health examination and when it imposed a twelve-

year prison sentence, which was excessive in view of the

circumstances of the incident, petitioner's mental instability,

and the government's pre-trial offer of a five-year sentence.

{State Ct. R. (''SR.") 1-34.)     On June 22, 2016, the Appellate

Division affirmed petitioner's conviction and sentence.     People

V. Bey, 140 A.D.Sd 1079 (N.Y. App. Div. 2016).     The court

rejected petitioner's challenge to the evidence, finding that

the People had "adduced legally sufficient proof of the physical

injury element of the robbery and assault counts," and that the

verdict with respect to the injuries was not against the weight

of the evidence.   Id. at 1080.    The court also found that the

sentencing court did not improvidently exercise its discretion

in denying counsel's request for, "in effect, a mental health

evaluation in connection with sentencing," and that petitioner's

sentence was not excessive.     Id.   Petitioner sought leave to

appeal from the New York Court of Appeals.     (SR. 90.)   He once

again challenged the sufficiency of the trial evidence as to

physical injury, and also challenged the sentencing court's

decision not to order a psychiatric examination. (Id. at 89-93.)
On October 20, 2016, the Court of Appeals denied petitioner

leave to appeal.     People v. Bey, 28 N.Y.Sd 1025 (N.Y. 2016).

         Petitioner, proceeding pro se, timely filed the instant

habeas petition on December 19, 2016, raising largely the same

challenge as he did on direct appeal to the sufficiency^ of the

^^physical injury" element of his assault conviction, and

additionally contending that the prosecutor improperly used his

criminal history against him, or fabricated that history, in

arguing for an enhanced sentence.          (Pet. 1, 6, 8-9.)

                                LEGAL STANDARD


           Pursuant to 28 U.S.C. § 2254, "a district court shall

entertain an application for a writ of habeas corpus on behalf

of a person in custody pursuant to the judgment of a State court

only on the ground that he is in custody in violation of the
Constitution or laws or treaties of the United States."              28

U.S.C. § 2254 (a).




2     In the form section for "Ground Three," petitioner wrote "[the verdict
was against the weight of the evidence, because the people failed to
establish that the complainant suffered physical injury." (Pet. 8.) If thi
court were to construe petitioner's claim as a weight-of-the-evidence claim—
which it does not-such claim would not be cognizable on habeas review.    A
"weight of the evidence"   claim is based on state law. See Correa v. Duncan,
172 F. Supp. 2d 378, 381   (E.D.N.Y. 2001) ("A ^weight of the evidence'
argument is a pure state   law claim grounded in New York Criminal Procedure
Law § 470.15(5), whereas   a legal sufficiency claim is based on federal due
process principles."). The court cannot consider a purely state law claim on
federal habeas review.   See Lewis v. Jeffers, 497 U.S. 764, 780 (1990)
("[F]ederal habeas corpus relief does not lie for errors of state law.").
Thus, a challenge to the weight of the evidence concerns "an error of state
law, for which habeas review is not available," because it presents no
federal issue. Douglas v. Portuondo, 232 F. Supp. 2d 106, 116 (S.D.N.Y.
2002).
          The Antiterrorism and Effective Death Penalty Act of

1996 (""AEDPA") narrowed the scope of federal habeas review of

state convictions where the state court has adjudicated a

petitioner's federal claim on the merits.    28 U.S.C. § 2254(d).

AEDPA's standard is a highly deferential standard of review,

^^requiring courts to assess whether the state court's decision

was ^so lacking in justification that there was an error well

understood and comprehended in existing law beyond any

possibility for fairminded disagreement.'"    Garner v. Lee, 908

F.3d 845, 861 n.l4 (2d Cir. 2018), cert, denied, No. 18-8348,

2019 WL 1104003 (U.S. Apr. 22, 2019) (citing Harrington v.

Richter, 562 U.S. 86, 103 (2011).   A federal habeas court must

presume all state court factual determinations to be correct,

and the petitioner has the burden of rebutting this presumption

by clear and convincing evidence.   28 U.S.C. § 2254(e)(1).    The

presumption of correctness in the state court's factual findings

is particularly strong when the state court jury has assessed

witness credibility.   See Parsad v, Greiner, 337 F.3d 175, 181

(2d Cir. 2003); see also Lanfranco v. Murray, 313 F.3d 112, 117

(2d Cir. 2002); Jimenez v. Walker, 458 F.3d 130, 145.

          Under AEDPA, the reviewing court may grant habeas

relief only if the state court's decision "was contrary to, or

involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United
 States," or ''was based on an unreasonable determination of the

 facts in light of the evidence presented in the State court

 proceeding."      28 U.S.C. § 2254(d).   This standard has been

 characterized as "intentionally difficult to meet."       Woods v.

 Donald, 135 S. Ct. 1372, 1376 (2015) (citing White v. Woodall,

 134 S. Ct. 1697, 1702 (2014)).

                A petitioner will prevail on a claim under

 28 U.S.C. § 2254(d)(1) only if she can show that "the state

 court arrive[d] at a conclusion opposite to that reached by [the

 United States Supreme] Court on a question of law or if the

 state court decide[d] a case differently than [the United States

 Supreme] Court has on a set of materially indistinguishable

 facts."      Williams v. Taylor, 529 U.S. 362, 412-13 (2000).     Under

 this "rigorous standard," a "federal habeas court faced with a

 record of historical facts that supports conflicting inferences

 must presume—even if it does not affirmatively appear in the

 record-that the trier of fact resolved any such conflicts in

 favor of the prosecution, and must defer to that resolution."

     Guerrero v. Tracey, 425 F. Supp. 2d 434, 446 (citing Wheel v.

 Robinson, 34 F.3d 60, 66 (2d Cir. 1994)).

                                 DISCUSSION


I.       Sufficiency of the Evidence

              A.    Exhaustion
Petitioner challenged the sufficiency of the evidence as to the

physical injury element of his robbery and assault convictions

on his direct appeal, (SR. 3, 15), and on his leave application

to New York's highest court, the Court of Appeals, (id. at 90).

Petitioner has thus exhausted the remedies available to him in

state court as to this claim.     See 28 U.S.C. 2254(b)(1)(A); see

also O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (''[W]e

conclude that state prisoners must give the state courts one

full opportunity to resolve any constitutional issues by

invoking one complete round of the State's established appellate

review process.").    Therefore, the Appellate Division's finding,

on the merits, that the People proved with legally sufficient

evidence that Hamidou sustained physical injury as a result of

petitioner's actions. Bey, 140 A.D.3d at 1080, is subject to

deferential review by this court on federal habeas review.      See

also Hardy v. Cross, 565 U.S. 65, 66 (2011); Bobby v. Dixon, 565

U.S. 23, 24 (2011).

          B.   Merits Analysis

          A ''petitioner bears a heavy burden in convincing a

habeas court to grant a petition on the grounds of insufficiency

of the evidence."     Fama v. Comrn'r of Corr, Servs., 235 F.3d 804,

812 (2d Cir. 2000); Einaugler v. Supreme Court, 109 F.3d 836,

840 (2d Cir. 1997).    The Supreme Court has reaffirmed the

fundamental principle "that it is the responsibility of the


                                  10
jury—not the court—to decide what conclusions should be drawn

from the evidence admitted at trial."   Parker v. Matthews, 567

U.S. 31, 43 (2012) (quoting Cavazos v. Smith, 565 U.S. 1, 2

(2011)).   Thus, a state criminal conviction will be upheld if,

^^after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt."

Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also McDaniel

V. Brown, 558 U.S. 120, 127-38 (2010) (reaffirming the standard

of review set forth in Jackson); accord, e.g., Wright v.

West, 505 U.S. 277, 296 (1992); Fama, 235 F.3d at 811.

           In analyzing the sufficiency of the evidence at trial,

the court must ''look to state law to determine the elements of

the crime."   Quartararo v. Hanslmaier, 186 F.3d 91, 97 (2d Cir.

1999); see also Coleman v. Johnson, 566 U.S. 650, 655 (2012)

("Under Jackson, federal courts must look to state law for 'the

substantive elements of the criminal offense    (quoting Jackson,

443 U.S. at 324 n.l6)).   Pursuant to New York Penal Law, a

person is guilty of second-degree robbery when he forcibly

steals property and when "in the course of the commission of the

crime or of immediate flight therefrom, he or another

participant in the crime . . . causes physical injury to any

person who is not a participant in the crime." N.Y. Penal Law §
160.10(2)(a).   A person is guilty of third-degree assault when.


                                11
""with intent to cause physical injury to another person, he

causes such injury to such person or to a third person."     Id. §

120.00(1).

          Physical injury is defined as ''impairment of physical

condition or substantial pain."    Id. § 10.00(9).

"'[S]ubstantial pain' cannot be defined precisely, but it can be

said that it is more than slight or trivial pain."    Taylor v.

Connelly, 18 F. Supp. 3d 242, 266 (E.D.N.Y. 2014).    Under New

York law, the question of whether "substantial pain" has been

established is typically one for the trier of fact.    See, e.g.,

In re Philip A., 49 N.Y.2d 198, 200 (1980); People v. Brown, 95

A.D.Sd 1229 (N.Y. App. Div. 2012); People v. Monserrate, 90

A.D.Sd 785, 787 (N.Y. App. Div. 2011).    Substantial pain

requires "more than a mere technical battery," that is, "petty

slaps, shoves, kicks and the like delivered out of hostility,

meanness and similar motives, are not within the definition of

the statute."   People v. Henderson, 92 N.Y.2d 677, 680 (1999).

Instead, there is an objective threshold below which the

question becomes one of law.   In re Philip A., 49 N.Y.2d at 200.

When conducting an objective analysis of substantial pain,

courts consider a variety of factors and examine the facts

unique to each case.   See People v. Chiddick, 8 N.Y.3d 445, 447

(2007); see also People v. Rivera, 42 A.D.3d 587, 588 (N.Y. App.

Div. 2007).   New York courts consider several factors when


                                  12
determining if pain is substantial within the meaning of the

statute: ''(1) whether the injury suffered ^would normally be

expected to bring with it more than a little pain;' (2) the

victim's ^subjective description of what he felt;' (3) whether

the victim sought medical treatment; and (4) the defendant's

motive in inflicting the harm."     Taylor, 18 F. Supp. 3d at 267

(citing Taylor v. Brown, No. lO-CV-5262, 2011 WL 797448, at *17

(S.D.N.Y. Mar. 8, 2011)), adopted by 2011 WL 2493528 (S.D.N.Y.

June 22, 2011).   None of these factors, however, is dispositive,

see United States v. Graves, 466 F. App'x 56, 57 (2d Cir. 2012),

and ''pain need not . . . be severe or intense to be

substantial," Chiddick, 8 N.Y.3d at 447.      Even "relatively minor

injuries causing moderate but more than 'slight or trivial pain'

may constitute physical injury."       In re Lovenia V,, 68 A.D.3d

476, 476 (N.Y. App. Div. 2009) (citing Chiddick, 8 N.Y.3d at

447); Rivera, 42 A.D.3d at 558.

           Here, it is beyond "fairminded disagreement" that the

people proved that petitioner caused substantial pain and thus

"physical injury" to Hamidou.     Hamidou testified that

petitioner's repeated head and body punches caused him pain and

breathlessness, as did petitioner's bashing of Hamidou's head

into supermarket aisles and the candy machine.       (Tr. 714.)   He

also testified that the open laceration above his eye was

painful.   (Tr. 722.)   His head hurt for two weeks after the


                                  13
assault, he had chest pains for two or three days after, he felt

dizzy for three to four days after, and used pain-relief

ointment for months after the assault.     {Tr. 722, 724-25.)

Hamidou missed work the day following the assault and worked

only a half-day after that because he was still in pain and

dizzy.    (Tr. 725.)   The jury had ample evidence, from this

testimony alone, to support their reasonable conclusion that

petitioner's actions caused Hamidou physical injury and

substantial pain during and after the robbery.

             In addition to Hamidou's testimony, the jury heard

from several other witnesses who observed petitioner inflict the

repeated blows and Hamidou's resulting injuries, all which

further support the jury's verdict.     See Chiddick, 8 N.Y.3d at

447.   Sarker and Chaudhry testified that after petitioner

repeatedly punched Hamidou and struck his head against the cand^y^

machine, Hamidou bled from a cut above his eye. (Tr. 505-07,

510, 582-84, 653, 723.)     Both saw Hamidou clutch his chest and

appear to have difficulty breathing, and Chaudhry heard Hamidou

complain that he was in pain.     (Tr. 507-08, 653.)   Officer Ring

saw that Hamidou's breathing was labored and called for an

ambulance.    (Tr. 599.)   Hamidou displayed to the jury the scar

above his eye.    (Tr. 723.)   See People v. Tejeda, 78 N.Y.2d 936i,

937 (1991) (finding laceration that left a scar established

physical injury).



                                  14
            Additionally, the nature in which petitioner assaulted

Hamidou supports a finding of physical injury.     See People v.

Nelson, 69 A.D.Sd 162, 763 {N.Y. App. Div. 2010).     The record

reflects the vicious way in which petitioner attacked Hamidou,

pulling Hamidou's jacket over his head and dragging him out of

the store while bashing his head into the aisles and a candy

machine.    (See, e.g., Tr. 499-504, 518-21, 558-60, 636-43, 677-

78, 713-714, 716, 743-745.)     The attack was also prolonged,

lasting between three and ten minutes.     (Tr. 562, 716.)     It

also bears noting that petitioner weighed about 80 pounds more

than Hamidou at the time of the assault; this weight

differential certainly increased the force of petitioner's

blows.     (Tr. 676, 747-748, 778, 784.)   It cannot be said that

petitioner's assault was ""a mere technical battery."    The sum of

this evidence also supports a reasonable inference that Hamidou

suffered substantial pain, and physical injury, from

petitioner's assault.

             Even assuming Hamidou did not receive medical

treatment as a result of the attack, hospitalization or medical

treatment is not required to prove the element of physical

injury; treatment or lack thereof is just one factor for the

jury to consider.     See People v. Greene, 70 N.Y.2d 860, 862

(1987).      Additionally, Hamidou's complaints of pain were

corroborated by the substantial evidence described above:


                                  15
  Hamidou's co-workers' descriptions of his injuries; the

  observations of the witnesses and responding officers; the

  visible scar at trial; and the brutal manner in which petitioner

  assaulted Hamidou.     Therefore, the court accords deference to

  the jury's decision, and the jurors' opportunity to observe the

  witnesses and hear their testimony.      People v. Rahman, 84 A.D.3d

  1119, 1119 (N.Y. App. Div. 2011) {citing People v. Mateo, 2

  N.Y.3d 383, 410 (2004) and People v. Bleakley, 69 N.Y.2d 490,

  495 (1987)).     Likewise, the court must accord deference to the

  state court's decision which was not contrary to or an

  unreasonable application of clearly established federal law, and

  was not based on an unreasonable determination of the facts in

  light of the evidence presented in the state court proceedings.

  The petition is therefore denied as to this claim.

II.       Excessive Sentence Claim


          A.   Exhaustion


                Petitioner next challenges his sentence as

      unconstitutionally excessive.   (Pet. 6, 9.)   Reading

      petitioner's pro se filing liberally, as this court must, his

  sentencing claim can be fairly read as an attack on his sentence

  as ''simply excessive," [cite], or as a due process challenge

  alleging prosecutorial misconduct, Moore v. Conway, A16 F. App'x

      928, 930 (2d Cir. 2012)   ("The appropriate standard of review

  for a claim of prosecutorial misconduct on a writ of habeas


                                      16
corpus is the narrow one of due process." (citing Bossett v.

Walker, 41 F.3d 825, 829 (2d Cir. 1994))).      The court must first

be satisfied that petitioner has exhausted this claim, construed

in either manner, in state courts.      Respondent contends that,

viewed as the former, petitioner's ^^simple excessive sentencing"

claim is exhausted but procedurally barred because petitioner

failed to present it on appeal.     (0pp. 16-17.)   And, viewing

petitioner's claim as the latter, for prosecutorial misconduct,

the claim is unexhausted as petitioner may collaterally attack

his sentence in State court pursuant to New York's Criminal

Procedure Law § 440.20.    (Id. at 16.)    Construed either way,

respondent argues, petitioner's claim is not cognizable on

habeas review.    (Id. at 17.)

          To exhaust claims in state court, a petitioner must

''fairly present" each federal claim to the highest available

state court.     Days v. Att'y Gen. of N.Y., 696 F.2d 186, 191 (2d

Cir. 1982); see also Fama, 235 F.3d at 808-09 (quoting Picard v.

Connor, 404 U.S. 270, 275(1971)).      That is, a claim is exhausted

when: (1) a petitioner fairly presented to an appropriate state

court the same federal constitutional claim that he now urges

upon the federal courts; and (2) the petitioner has presented

his claim to the highest state court that can hear the claim.

Baldwin v. Reese, 541 U.S. 27, 30-31 (2004); O^Sullivan, 526

U.S. at 845-48.    On his direct appeal to the Appellate Division,


                                  17
petitioner did not contend that the prosecutor obtained an

excessive sentence by using petitioner's criminal history

against him or that she fabricated that history.^             (See SR. 26-

32.)     Instead, petitioner argued first that the sentencing court

abused its discretion by refusing to order a psychiatric

examination despite petitioner's erratic behavior at sentencing.

(Id. at 26.)      Second, petitioner argued that his sentence was

excessive because the sentencing court failed to properly weigh

mitigating factors in petitioner's favor.            (Id. at 29.)     The

Appellate Division affirmed petitioner's conviction and

sentence, holding that the sentencing court "did not

improvidently exercise its discretion" in denying petitioner's

request for a mental health evaluation, and that petitioner's

sentence was not excessive.         (Id. at 87-88); Bey, 140 A.D.Sd at

1080.     Petitioner apparently abandoned his excessive sentence

challenge as his leave application to New York's highest court

only asked that court to consider "the circumstances under which

a sentencing judge is obliged to order a psychiatric

examination.'"'     (SR. 90.)




3       To the extent petitioner could bring his claim of prosecutorial
misconduct based on an alleged fabricated criminal history, the government
notes, and this court agrees, he may bring it a N.Y. C.P.L. § 440.20 motion
This claim, so construed, is thus unexhausted.  As discussed below, the court
treats the instant petition as "mixed" as it includes both exhausted and
unexhausted claims.
^       Petitioner also asked that court to consider "whether the evidence was
sufficient to prove physical injury," and, as discussed above, that claim was
properly exhausted.    (SR. 90.)


                                       18
            As a result, petitioner's sentencing claim, construed

as either an excessive sentence claim or as a prosecutorial

misconduct claim, is unexhausted for purposes of habeas review

as neither was presented to New York's highest court.    But,

because petitioner has already taken his direct appeal and may

no longer present his excessive sentence claim to any state

court, the claim so-construed is thus deemed exhausted, but

procedurally barred.    Grey v. Hoke, 933 F.2d 117, 120 (2d Cir.

1991) (deeming claim exhausted and procedurally barred when not

raised in leave application to New York's Court of Appeals); se^

also Woodford v, Ngo, 548 U.S. 81, 93 (2006) (citing Gray v.

Netherland, 518 U.S. 152, 162 (1996)).   Thus, the court need not

consider whether petitioner's sentence was excessive on the

merits pursuant to 28 U.S.C. § 2254(b)(1)(A).

            Even though a petitioner can overcome a procedural

default if he demonstrates ""actual innocence," there is no

evidence to support this narrow exception and petitioner does

not appear to argue as much.    Moreover, a credible showing of

actual innocence only permits a petitioner to pursue his

constitutional claims on the merits, notwithstanding the

procedural bar.   ""This rule . . . is grounded in the "equitable

discretion' of habeas courts to see that federal constitutional

errors do not result in the incarceration of innocent

persons."    Herrera v. Collins, 506 U.S. 390, 404 (1993).


                                 19
Petitioner offers no new credible evidence of his actual


innocence and, even so, actual innocence claims have ""never been

held to state a ground for federal habeas relief absent an

independent constitutional violation occurring in the underlying

state criminal proceeding."    Id. at 400.

          Mixed Petitions


          Construing petitioner's claim as one for prosecutorial

misconduct, however, the court agrees with respondent that

petitioner can likely raise this claim in a motion to set aside

his sentence pursuant to New York's Criminal Procedure Law §

440.20(1).   (0pp. 16.)   Therefore, petitioner has a remedy

available to him in state court and his prosecutorial misconduct

claim is thus unexhausted for purposes of habeas review.

Dominique v. Artus, 25 F. Supp. 3d 321, 335-36 (E.D.N.Y. 2014);

see also 28 U.S.C. § 2254(c) (""An applicant shall not be deemed

to have exhausted the remedies available in the courts of the


State . . . if he has the right under the law of the State to

raise, by any available procedure, the question presented."

(emphasis added)); O'Sullivan, 526 U.S. at 847.

          The petition is therefore ""mixed" as it contains both

exhausted and unexhausted claims.     See Rhines v. Weber, 544 U.S.

269, 275 (2005).   A court presented with a mixed petition has

three options: (1) dismiss the mixed petition, see id. at 273;

(2) stay the mixed petition and allow a petitioner to return to



                                 20
state court to exhaust his unexhausted claims, see id. at 277;

or (3) deny the petition on the merits, see 28 U.S.C. §

2254(b)(2) (''An application for a writ of habeas corpus may be

denied on the merits, notwithstanding the failure of the

applicant to exhaust the remedies available in the courts of the

State.").     Schouenborg v. Superintendent, Auburn Corr. Facility,

No. 08-CV-2865, 2013 WL 5502832, at *5 (E.D.N.Y. Sept. 30,

2013); see also Pulinario v. Coord, 291 F. Supp. 2d 154, 171-72

(E.D.N.Y. 2003).       Petitioner has not moved for a stay to exhaust

this claim, and district courts may generally grant a stay of an

unexhausted petition only if: (1) the claim is not "plainly

meritless;" and (2) the petitioner can provide "good cause" for

his failure to properly exhaust all of the claims at the state

level.    Rhines, 544 U.S. at 277.

            Petitioner has not attempted to show good cause for a

stay.    Nor can he.     He now argues that the prosecutor's

presentation of petitioner's criminal record at sentencing was

"made up."     Petitioner (and his counsel) were on notice to the

alleged error or misconduct such that, in his counseled appeal,

petitioner had every opportunity to challenge his sentence on

this basis.    Thus, the court cannot fathom what good cause

prevented petitioner from exhausting a claim of prosecutorial

misconduct in state court, while assisted by counsel, before




                                    21
pursuing federal habeas review.    The court, therefore, will not

stay this action.

          Prior to AEDPA, when presented with a mixed petition

courts generally dismissed the petition without prejudice.    See,

e.g., Rose v. Lundy, 455 U.S. 509, 520 (1982).    Since AEDPA's

enactment, however, courts have either denied the unexhausted

claims on the merits, when appropriate, see Pratt v. Greiner,

306 F.Sd 1190, 1196-97 (2d Cir. 2002), or deemed the unexhausted,

claims withdrawn, see Concepcion v. Martuscello, No. 16-CV-5918,

2017 WL 4536087, at *11 (S.D.N.Y. Oct. 11, 2017) (^MW]e would

presume that [petitioner] prefers to withdraw these

[unexhausted] claims from the petition to the extent they are

formally included.   If [petitioner] intended to include these

claims and were to oppose deeming the claims withdrawn, we would

be compelled to dismiss [the] habeas corpus petition in its

entirety on the ground that the petition is a ^mixed
                                                                    I




petition.'").   See also Morel v. Smith, No. 16-CV-8149, 2017 WL

3206598, at *6 (S.D.N.Y. July 27, 2017) (''In light of the fact

that this is an unexhausted claim, we would deem it to be

withdrawn from the petition because if we did not deem it

withdrawn, we would be compelled to dismiss [the] habeas corpus

petition in its entirety anyway.").

          Here, the court need not deem this claim withdrawn as

it will reach, and deny, the claim on the merits below.     Thus,


                                  22
whether petitioner's claim attacks his sentence as

unconstitutionally excessive sentence, or as based on a

fabricated criminal history, the claim is either procedurally

barred, as discussed above, or unexhausted but nevertheless

meritless.


          B.   Merits Analysis

               1.   Excessive Sentence


          Even if the court reads petitioner's excessive

sentence claim as a ^"simple" excessive sentence claim, that is,

that his sentence was too long as a matter of law, it is plainly

without merit, and the Appellate Division's denial of this claim

is beyond ^^fairminded disagreement."   An excessive sentence

claim may not provide grounds for habeas corpus relief where a

petitioner's sentence is within the range prescribed by state

law.   White v. Keane, 969 F.2d 1381, 1383 (2d Cir. 1992); Dorsey

V. Irvin, 56 F.3d 425, 427 (2d Cir. 1995) (''No federal

constitutional issue arises from considering prior arrests when

a state sentence is within the range allowed by state law.");

see- also Taylor, 18 F. Supp. 3d at 268 (citing Pina v.

Kuhlmann, 239 F. Supp. 2d 285, 288 (E.D.N.Y. 2003));      Gonzalez

V. Travis, 172 F. Supp. 2d 448, 457 (S.D.N.Y. 2001) (finding

excessive sentence claim not cognizable for habeas review where

sentence was within statutory range); see also Herrera v.

Artuz, 111 F. Supp. 2d 146, 151 (S.D.N.Y. 2001) (holding


                                 23
imposition of consecutive sentences was appropriate and did not

provide ground for habeas relief); McCalvin v. Senkowski, 160 F.

Supp. 2d 586, 589 (S.D.N.Y. 2001) (''Sentencing decisions are not

cognizable on habeas review unless the sentence imposed falls

outside the range prescribed by state law."); Thomas v.

Senkowski, 968 F. Supp. 953, 956-57 (E.D.N.Y. 1997) (dismissing

excessive sentence habeas claim where the petitioner's sentence

fell within the range prescribed by state law).

           Here, petitioner's sentences all fell within the

ranges prescribed by New York law for the crimes of conviction.

See N.Y. Penal Law §§ 70.02(1)(a)-(c), 70.02(2)(a), 70.02(3)(c),

70.25, 70.45(2)(f), 110.00, 120.05, 160.15.     The Appellate

Division's determination that petitioner's sentence was not

excessive and not contrary to, nor an unreasonable application

of, clearly established federal law. Bey, 140 A.D.3d 1079 at

1010, is entitled to deference under AEDPA.     28 U.S.C. §

2254(d).   Indeed, in appealing petitioner's sentence as

excessive, petitioner's counsel noted that "[t]he [sentencing

court] sentenced [petitioner] to 12 years in prison, near the

maximum 15-year term that was permissible."     (SR. 29.)

Accordingly, petitioner's application for habeas corpus relief

on this ground is denied.

                2.   Prosecutorial Misconduct




                                24
          Reaching the merits of petitioner's so-construed

prosecutorial misconduct claim, the court likewise finds it

plainly meritless.   Arguing the merits of petitioner's

prosecutorial misconduct claim, respondent contends that the

prosecutor relied on undisputed proof of petitioner's prior

convictions in moving for an enhanced sentence.   (0pp. 18; S.

20.)

           In deciding whether a prosecutor's misconduct

^'constituted more than mere trial error, and w[as] instead so

egregious as to violate the [petitioner]'s due process rights"

the Second Circuit has considered "the severity of the

misconduct; the measures adopted to cure the misconduct; and the

certainty of conviction absent the improper statements."

Tankleff v. Senkowski, 135 F.3d 235, 252 (2d Cir. 1998) (quoting

Floyd V. Meachum, 907 F.2d 347, 355 (2d Cir. 1990)); United

States V. Parker^ 902 F.2d 91, 98 (2d Cir. 1990).   Prosecutorial

misconduct denies a defendant due process only when it is "of

sufficient significance to result in the denial of the

defendant's right to a fair trial."   Blissett v. Lefevre, 924

F.2d 434, 440 (2d Cir. 1991) (quoting Greer v. Miller, 483 U.S.

756, 765 (1987)).

          At sentencing, the prosecutor presented certified

dispositions to prove petitioner's four prior felony convictions

along with an affirmative comparison of petitioner's


                                25
fingerprints from his prior arrests leading to a conviction and

his arrest for the conviction he now challenges.      (SR. 14-20.)

Though petitioner was disruptive and announced his general

objection to this aspect of the sentencing proceeding, his

counsel did not dispute the evidence, conceded there were ^'four

prior convictions," and instead argued that some of petitioner's

prior convictions were not violent in requesting that the court

impose the minimum sentence.     (Id. at 20-23.)   The record is

bereft of any indication of misconduct by the prosecutor, who

presented well-supported, accurate, and entirely undisputed

information of petitioner's prior convictions in arguing for an

enhanced sentence.    This court cannot conclude that the


prosecutor's presentation at sentencing "so infected the

[proceedings] with unfairness as to" stymie petitioner's due

process right to a fair trial.     Jackson v. Conway, 763 F.3d 115,

146 (2d Cir. 2014).   Thus, petitioner's challenge to his

sentence, construed as a prosecutorial misconduct claim,

likewise fails on the merits.


                             CONCLUSION


          Based on the foregoing. Bey's petition for a writ of

habeas corpus is DENIED.   Petitioner's claim of insufficient

evidence of "physical injury" is without merit and he failed to

establish that the state court's decision was contrary to, or

involved in an unreasonable application of federal law, or that


                                  26
the state courts applied an unreasonable determination of the

facts under § 2254(d)(1).   Petitioner's claim challenging his

sentence is either procedurally barred or unexhausted and, in

either case, plainly meritless.     Thus, the petition is DENIED in

its entirety.   Because petitioner has not made a substantial

showing of the denial of a constitutional right, a certificate

of appealability shall not issue.      The Clerk of Court is

respectfully directed dismiss the petition, mail a copy of this

Order to petitioner at his address of record, note service on

the docket, and close the case.

SO ORDERED.




Dated:    September 30, 2019
          Brooklyn, New York


                                   /s/ USDJ KIYO A. MATSUMOTO
                                       Kiyo A. Matsumoto
                                       United States District Judge




                                  27
